Citation Nr: 1425335	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for rash in the groin and/or anus, to include as due to Agent Orange.

2.  Entitlement to a compensable evaluation for residuals of fractures of the mandible, with fistulas at teeth # 23-25.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the skin rash issue, service treatment records document treatment for skin rash, ulceration and cellulitis of the groin area.  The Veteran claims that he has current skin rash disability in the groin/anal area, and he is competent to report skin rash symptomatology.  The record does not show that the Veteran has been afforded a VA examination.  Under the circumstances of this case, the Board finds that such an examination is necessary to assist the Veteran 

The Veteran also asserts a compensable rating is warranted for residuals of fractures of the mandible with fistulas.  The record shows the most recent VA examination to evaluate this disability was in March 2009.  X-rays of the mandible did not show any fracture.  The Board notes that the Diagnostic Code under which this disability is rated is based, in part, on degree of motion and loss of masticatory function.  The examination failed to contain pertinent findings.

VA outpatient treatment records show that when the Veteran was seen in June 2009, teeth numbers 23-25 were noted to have gingival fenestrations in which suppuration was draining.  

The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  Inasmuch as the most recent VA examination was conducted more than five years ago, the Board finds additional development of the record is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for the claimed skin rash as well as the residuals of a fracture of the mandible, to include any pertinent dental records, since 2011.  The RO should then take appropriate action to request any identified records.   

2.  Schedule a VA skin examination.  The record should be made available to the examiner in conjunction with the examination.  Any skin disorders of the groin/anal areas should be reported.  As to any such current skin disorders, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder(s) is causally related to the skin disorders noted during service. 

3.  Schedule a VA dental examination to determine the nature and severity of the fracture residuals.  The record should be made available to the examiner in conjunction with the examination.  The examination report should address whether there is malunion or nonunion of the mandible, as well as comment on masticatory function.  All indicated tests should be performed.  The record should be made available to the examiner in conjunction with the examination. 

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



